1

2                               UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4

5     PAUL L. BROWNING,                                Case No. 3:05-cv-00087-RCJ-WGC
6        Petitioner,
                                                       Order Granting Motion for Order
7            v.                                        Shortening Time (ECF No. 231)
8
      WILLIAM GITTERE, et al.,
9
         Respondents.
10

11

12          In this capital habeas corpus action, on July 25, 2018, this Court granted the
13   petitioner, Paul L. Browning, habeas corpus relief in accordance with the order of the
14   Ninth Circuit Court of Appeals (ECF Nos. 225, 226). The Court ordered that “Petitioner
15   shall be released from custody ... unless, within sixty (60) days of the date of this order,
16   the respondents file in this action a written notice of election to retry petitioner on these
17   charges, and within one hundred eighty (180) days of the date of this order the State of
18   Nevada commences jury selection in that retrial.” Order entered July 25, 2018 (ECF No.
19   225), p. 2. After an extension of time, stipulated to by the parties and approved by the
20   Court, the retrial is to commence no later than March 22, 2019. See Order entered
21   January 14, 2019 (ECF No. 229).
22          On March 13, 2019, the respondents filed a Motion for Relief from Judgment
23   (ECF No. 230), requesting that the time for the retrial to commence be further extended.
24   In that motion, Respondents notify this Court that the state district court has indicated
25   that it will grant a motion to dismiss the further state-court proceeding, either ruling out
26   or delaying Browning’s retrial, and Respondents therefore ask that the time for a retrial
27   to commence under the judgment in this action be extended to 180 days after the
28   resolution of an appeal from the state district court’s order.
                                                   1
1           On March 13, 2019, the respondents also filed a Motion for Order Shortening

2    Time (ECF No. 231), requesting that the briefing of the Motion for Relief from Judgment

3    be shortened, so that motion may be resolved before the March 22 deadline for the

4    commencement of Browning’s retrial. The Court determines that there is good cause to

5    shorten the time for the briefing of the Motion for Relief from Judgment, so that the

6    Court may receive briefing from the parties regarding that motion before the March 22

7    deadline for commencement of the retrial.

8           IT IS THEREFORE ORDERED that the respondents’ Motion for Order

9    Shortening Time (ECF No. 231) is GRANTED. The petitioner will have until and

10   including March 15, 2019, to respond to the Motion for Relief from Judgment (ECF No.

11   230). Thereafter, Respondents will have until and including March 18, 2019, to reply.

12

13          DATED THIS 13th day of
                       ___ day  of ______________________,
                                   March, 2019.            2019.
14

15
                                               ROBERT C. JONES,
16                                             UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
